Name: Council Regulation (EEC) No 1958/88 of 24 May 1988 on the application of Decision No 1/88 of the EEC-Norway Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 9 . 7 . 88 Official Journal of the European Communities No L 180/71 COUNCIL REGULATION (EEC) No 1958/88 of 24 May 1988 on the application of Decision No 1/88 of the EEC-Norway Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Norway was signed on 14 May 1973 and entered into force on 1 July Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 / 88 of the EEC-Norway Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 1 January 1988 . 1973 ; Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, the Joint Committee has adopted Decision No 1 /88 amending Protocol 3 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1988 . For the Council The President H.-D. GENSCHER